Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0915)

Complainant
v.

Alan A. Oraham
d/b/a Smokes For Less,

Respondent
Docket No. C-14-1410
Decision No. CR3360

Date: September 8, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Alan A. Oraham d/b/a Smokes for Less,
at 3046 West Devon Avenue, Chicago, Illinois 60659, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Smokes for Less: impermissibly sold
cigarettes to minors; failed to verify, by means of photo identification containing a
date of birth, that the purchasers were 18 years of age or older; and, utilized a self-
service display of tobacco products, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, 21
C.F.R. pt. 1140. CTP seeks to impose a $2,000 civil money penalty against
Respondent Smokes for Less.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on July 8, 2014, CTP served the
complaint on Respondent Smokes for Less by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent Smokes for Less has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but
not its conclusory statements) are true. Specifically:

At approximately 11:20 a.m. on August 9, 2013, at Respondent’s business
establishment, 3046 West Devon Avenue, Chicago, Illinois 60659, an
FDA-commissioned inspector observed Respondent’s staff selling a
package of Kite Mentholated cigarette tobacco to a person younger than 18
years of age. The inspector also observed that staff failed to verify, by
means of photographic identification containing a date of birth, that the
purchaser was 18 years of age or older;

In a warning letter issued September 26, 2013, CTP informed Respondent
of the inspector’s August 9, 2013 observations, and that such actions
violate federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further
warned that Respondent’s failure to correct its violations could result in a
civil money penalty or other regulatory action;

At approximately 5:08 p.m. on January 15, 2014, at Respondent’s business
establishment, 3046 West Devon Avenue, Chicago, Illinois 60659, FDA-
commissioned inspectors documented Respondent’s staff selling a package
of TOP Menthol Premium cigarette tobacco to a person younger than 18
years of age. The inspectors also documented that staff failed to verify, by
means of photographic identification containing a date of birth, that the
purchaser was 18 years of age or older. Lastly, the inspectors documented
the presence of a wall display containing cigarette tobacco on the main
sales floor.

These facts establish Respondent Smokes for Less’ liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21
C.F.R. § 1140.1(b). The Secretary of the U.S. Department of Health and Human
Services issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the
Act. 21 U.S.C. § 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229
(Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to
any person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1),
retailers must verify, by means of photographic identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of
age. Finally, under 21 C.F.R. § 1140.16(c), self-service displays of cigarettes and
smokeless tobacco are prohibited as a means of sale, except in facilities in which
no minor is allowed to enter the facility at any time, 21 C.F.R. § 1140.16(c)(2)(ii).

A $2,000 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, | enter default judgment in the amount of $2,000 against
Respondent Alan A. Oraham d/b/a Smokes for Less. Pursuant to 21 C.F.R.

§ 17.11 (b), this order becomes final and binding upon both parties after 30 days
of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

